                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

 THE ESTATE OF LALIAH SWAYZER, et al.
             Plaintiffs,                              Case No: 16-CV-1703
      v.
DAVID A. CLARKE JR., et al.
            Defendants.
______________________________________________________________________________

PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO COUNTY DEFENDANTS’ MOTION
                         FOR SUMMARY JUDGMENT
______________________________________________________________________________

       Plaintiffs, by their attorneys, JUDGE, LANG & KATERS, S.C., submit the following sur-

reply in opposition to County Defendants’ Motion for Summary judgment.

                                       INTRODUCTION

       The County Defendants accuse the Plaintiffs of distorting testimony, creating sham disputes

of fact, and making brazen misrepresentations to the court. (D. 489:1-5). Such unnecessary rhetoric

is unfounded and likely employed by the County to distract from the material disputes of fact that

preclude the County’s legally deficient motion for summary judgment. The County Defendants

concede that disputes of fact exist concerning the events of July 14th, 2016, surrounding the birth

and death of Laliah Swayzer and therefore there is no basis for the dismissal of Witkowiak.

       Further, the County Defendants relentlessly insist that housing Swayzer in Unit 4A was

acceptable, but ignore the fact that doctors expressly ordered Swayzer to be housed in the Special

Needs Unit (“SNU”), because of her co-morbid mental health and medical issues. (D. 422, ¶5). In

their submissions, the County Defendants ignore the same medical orders that they ignored at the

time of Swayzer’s classification and unconstitutional removal from the SNU. It is abundantly clear,

the treatment plan in place for Swayzer was not followed in a 4A, because by Armor’s own

admissions Swayzer was not seen daily by medical – in violation of the individualized treatment plan

put in place by Drs. Horton and White. (D. 422, ¶¶5, 9, 62-63, 93). Despite the lengthy briefing, the




      Case 2:16-cv-01703-PP-WED Filed 12/26/19 Page 1 of 11 Document 492
County Defendants still fail to explain why medical orders were ignored and a baby died in filthy cell

alone with her mother.

       I.      Defendant Kimberly Witkowiak’s actions were deliberately indifferent to
               Plaintiffs’ medical needs.

       Unless the testimony of Swayzer, the only witness to her own labor and the birth of Laliah,

is completely disregarded on summary judgment, Witkowiak’s motion for summary judgement is

unreasonable. Defendants pretend that the primary plaintiff would not be allowed to tell her story

on summary judgment and disregard the same testimony. (D. 489:21). The Defendants have no

credible argument as to why Witkowiak should be dismissed and instead turn to disparaging and

attacking the credibility of a mother who was allowed to suffer though the unassisted birth and

death of her child due to County’s abhorrent failures to provide care. The County admits that the

Court cannot resolve issues of credibility of witnesses on summary judgement, yet continues to

make this frivolous argument. Id. Plaintiffs’ claims against Witkowiak survive summary judgment.

       II.     Swayzer was transferred out of the SNU to Unit 4A in direct violation of
               medical orders.

       The County Defendants continue to misconstrue the constitutional standards of the Eighth

Amendment. They attempt to change the definition of what constitutes an objectively serious

medical condition so as to downplay the outright failures of individual county defendants who

violated direct medical orders by transferring Swayzer and Laliah out of the SNU. County

Defendants acknowledge Swayzer was late term pregnant and had mental illnesses, but attempt to

classify these conditions as “chronic” as opposed to “immediate medical needs.” (D. 489:10). No

such distinction exists and the County fails to provide a legal basis in their reply for this

unprecedented analysis. It is undisputed that Swayzer’s pregnancy was a serious medical condition

“diagnosed” by the medical defendants and mandated an individualized treatment; therefore, she

was placed in “special needs” to be seen daily by medical. See Plaintiffs’ PFOF (D. 422, ¶¶ 3, 9).




      Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                       2-      Page 2 of 11 Document 492
Plaintiffs’ sustain their burden on summary judgment and the fact that Swayzer gave birth a few days

later does is clear evidence of her objectively serious medical condition.

        Due to Swayzer’s serious medical conditions of a late term pregnancy and mental illnesses,

the medical director, Dr. Horton ordered that she be placed in the SNU. (D. 422, ¶5). Dr. Horton

ordered that Swayzer be housed in the SNU because she could be monitored more closely in that

unit with daily follow-up. Id. Moving Swayzer out of the SNU to 4A without medical clearance or

consideration was a direct violation of Dr. Horton’s medical orders. (D. 422, ¶¶7-9, 36, 56). The

County Defendants fail to ever address Dr. Horton’s order in their Reply Brief. Instead, the County

argues that this blatant violation of medical orders did not matter. (D. 489:11).

        The observation levels in SNU and 4A are not the same. (D. 422, at ¶¶56-57, 64). SNU

patients are rounded every day but only once a week in 4A, rooms in the SNU are constructed so

patients can easily been seen by officers observing and it is easier to access and see patents in the

SNU. Id. Dr. Horton agreed that Swayzer was not a candidate for 4A because it was safer and easy

for nurses to reach her in the SNU. Id. at ¶57. Further, Dr. Horton testified that had she known

Swayzer was improperly moved to 4A that she would have ordered Swayzer to be moved back to

the SNU. Id. at ¶¶ 36, 56-57. These orders were ignored. Swayzer suffered through painful and

bloody labor alone. Her newborn died.

        The failure to treat a medical condition, pregnancy, along with significant mental health

issues, could (and here did) result in significant injury or unnecessary and wanton infliction of pain.

The Defendants seek to downplay the seriousness of their blatant disregard for medical orders by

frivolously arguing such violations were meaningless. Simply because a pregnant, bi-polar and

schizophrenic inmate can be housed in Unit 4A does not mean that such placement was medically

or constitutionally adequate for Swayzer and Laliah, in fact the medical defendants testified it was

not and their individualized treatment plan sought to prevent just such a circumstance of Swayzer




      Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                       3-      Page 3 of 11 Document 492
being ignored in 4A. (D. 422, ¶¶ 56-57, 62-64). The County defendants concede a litany of errors

and mistakes allowed Swayzer to be inappropriately moved to 4A against doctors’ orders but want to

nevertheless be absolved as a matter of law for these abject failures. Swayzer had a serious medical

condition disregarded by the County Defendants. A jury must decide culpability for a baby’s death

and her mother’s suffering.

                A.      Lt. Andrykowski was deliberately indifferent to Swayzer and Laliah’s
                        known medical needs when he transferred Swayzer out of 4A in direct
                        violation of medical orders.

        The County’s entire argument that Lt. Andrykowski was not deliberately indifferent boils

down to their assertion that 4A can accommodate pregnant inmates with mental health needs. (D.

489:13). That is not the question. Rather, did Andrykowski violate Swayzer’s rights when he

deliberately disregarded medical orders in place to protect Swayzer and Laliah.. Andrykowski was

aware Swayzer was pregnant and housed in the SNU yet still removed her without question or

investigation. (D. 422, ¶¶4, 31). Simply because 4A housed pregnant inmates does not justify a

medically untrained correctional officer’ decision to overrule explicit medical orders that Swayzer

was to be kept in the SNU to be seen by medical daily. Andrykowski was deliberately indifferent to

those orders. Did Andrykowski’s move of Swayzer to 4A, violate medical orders and Swayzer’s

rights to the health care, including during labor and birth, order by medical staff? A jury must

decide. Disregard of these express medical orders substantially increased the risk to Swayzer and

Laliah by altering their accesses to supervision and medical care. (See D. 422, ¶58).

        Defendants also argue Andrykowski’s improper transfer cannot be deliberately indifferent

because he wanted to make room for a different, unidentified, suicidal inmate. Id. at p. 14.

Defendants failed to offer information as to who this suicidal inmate was, the severity of his/her

undisclosed suicidal tendencies, why the two other inmates in the SNU were not transferred over

Swayzer, and why Swayzer was selected to be transferred- all done without consulting medical.




      Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                       4-      Page 4 of 11 Document 492
Defendants incorrectly rely on Estate of Adams v. Christian Cnty., 2017 U.S. Dist. LEXIS 33456, at

*17-18 (C.D. Ill. 2017). The Court in Adams was deciding a summary judgment motion brought by

the Plaintiff, where it was necessary to view all evidence in a light most favorable to the defendant

non-moving party. Id. at *18. While the Court declined to find deliberate indifference and grant the

Plaintiff summary judgment, the claim was not dismissed. Id. at *32. This precedent has zero

applicability here to support the County Defendants’ motion for summary judgment.

       In the present matter, either the County has a de facto policy that allows untrained

correctional officers the to ignore doctors’ orders and make judgment calls between two inmates as

to who is more acute, or the Defendants broke policy and blatantly disregarded doctors’ orders by

transferring Swayzer out of her assigned unit without consulting medical. (D. 422, ¶¶36-37, 98). The

Defendants make zero attempt to explain what prevented them from taking the simple step of

contacting medical personal to consult on the housing move. Summary judgment must be denied.

               B.      In addition to multiple material disputes of fact, making all reasonable
                       inferences in favor of the Plaintiffs, Terina Cunningham, Amika Avery,
                       and Deirdra Adams’ actions were deliberately indifferent to Swayzer
                       and Laliah’s medical needs.

       Deliberate indifference arises when a state officer “does nothing” or “takes action that is so

ineffectual under the circumstance that deliberate indifference can be inferred.” Amonoo v. Washetas,

16-cv-125-slc, 2017 WL 5991837, at 11 (W.D. Wis. Dec. 1, 2017). Defendants Cunningham, Avery,

and Adams were all aware that Swayzer was to be housed in the SNU. (D. 423:6-7, 10, 14-16). Each

of these defendants allowed Swayzer to be transferred out of the SNU to 4A in direct violation of

medical orders from Dr. Horton. Defendants argue in their reply brief that their violation of medical

orders and objective failures only amount to “ordinary mistakes in a workplace.” (D. 489:14).

       Defendant Cunningham was informed by medical staff on July 7, 2016, that Swayzer should

be housed in the SNU only. (D. 422, ¶25). Cunningham was aware that Swayzer had serious medical

conditions and was supposed to be housed in the SNU per doctors’ orders. (D. 422, ¶¶25-27). There



      Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                       5-      Page 5 of 11 Document 492
is a dispute as to whether Cunningham timely placed the special medical orders to house Swayzer in

the SNU on Swayzer’s classification card on July 7. Id. at ¶26. Cunningham stated she did timely

record doctors’ orders on July 7, but Defendant Avery testified that those special medical orders

were not on Swayzer’s classification Card on July 8. Id. at ¶27. Either Avery or Cunningham is lying,

a fact conceded by MCSD Detective Desotell and ex-Sheriff Richard Schmidt. Id. at ¶52.

Cunningham later admitted to internal affairs investigators she failed to timely document Swayzer’s

special need orders and received a ten-day suspension as a result. Id. at ¶25.

        Cunningham failed to perform a primary duty as a classification officer, document or convey

doctors’ orders regarding Swayzer’s care and placement. This was not a technicality or ordinary

mistake. Avery then allowed the transfer of Swayzer against doctors’ orders and failed to document

this transfer from the SNU to 4A where Swayzer gave bloody birth alone and her baby died. (D.

422, ¶¶ 27-23, 35, 38, 59). Avery failed to “do her homework” with medical before allowing the

“inappropriate move” from SNU to 4A. Id. at ¶105. A defendant cannot “escape liability if the

evidence shows that he merely refused to verify underlying facts the he strongly suspected to exist.”

Farmer v. Brennan, 511 U.S. 843, n.8 (1994).

        Avery conceded to internal affairs investigators her deadly misconduct, “Not contacting a

supervisor to get more insight on why she [Swayzer] was there [SNU] in the first place.” Id. at ¶47.

Sherriff Schmidt explained, “there should have been at least at a minimum a follow-up with

medical/mental health staff before the move took place.” Id. Avery changed Swayzer’s status in the

computer on the LM11 Form from “medical” to “max-status”, a change that she cannot make

before consulting medical staff. Id. at ¶48. These alleged facts reveal an abject failure to perform

Avery’s constitutional duties to ensure an inmate with serious medical conditions be provided doctor

ordered medical care.




      Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                       6-      Page 6 of 11 Document 492
        Lastly, Defendant Adams claims that the pod sheet did not include any special orders to

keep Swayzer in the SNU. Either: (1) Adams never checked the pod sheet; or (2) Adams ignored

the special orders on the pod sheet; or (3) Cunningham is lying again and she did not make the

computer-generated changes to the LM11. (D. 422, ¶¶ 35, 53-55, 59). Whether (1), (2) or (3) are

more credible is not for the Court to decide at summary judgment. Cunningham, Avery, and

Adams all failed to perform their basic duties to ensure medical orders were not violated. While

these defendants paint a tapestry of confusion with their conflicting statements, the Court should

reserve these disputes of fact for a jury to resolve.

        Cunningham failed to document medical orders and Swayzer’s housing restriction; Avery

admitted she failed to check with medical before improperly transferring Swayzer to 4A in

violation of policy, and Adams who was in charge of the unit, allowed this conscious disregard of

medical orders to occur in direct violation of policy. The failures to document, convey pertinent

medical information, and contact medical before actively transferring a mentally ill bipolar

schizophrenic patient out the SNU all impeded the medical treatment doctors had ordered and

resulted in Swayzer giving birth alone in a dirty cell leading to a baby’s death. These deliberately

indifferent actions directly contributed to Swayzer’s improper placement in 4A where she was

allowed to give birth without any assistance, supervision or medical care. Furthermore, the County

Defendants’ inconsistent testimony has frustrated the truth and only a jury can make a

determination as to the credibility of these conflicting statements.

        III.    Qualified Immunity

        The Seventh Circuit has already rejected the County Defendants’ argument as to qualified

immunity. Estate of Perry v. Wenzel, 872 F.3d 439 (7th Cir. 2017). The Defendants’ reply fails to

address the Seventh Circuits’ analysis:




      Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                       7-      Page 7 of 11 Document 492
       We engage in a two‐part inquiry when determining whether qualified immunity bars suit:
       “(1) whether the facts, taken in the light most favorable to the plaintiff, make out a violation
       of a constitutional right, and (2) whether that constitutional right was clearly established at
       the time of the alleged violation.” Gill v. City of Milwaukee, 850 F.3d 335, 340 (7th Cir. 2017)
       (quoting Allin v. City of Springfield, 845 F.3d 858, 862 (7th Cir. 2017) (internal quotation marks
       omitted)).

After taking the facts in the light most favorable to Swayzer and Laliah, clear constitutional

violations for failure to provide medical can be found against the individual county defendants. In

July of 2016, it was clearly established that the Eight Amendment governed the rights of Swayzer

and Laliah to receive medical care. Qualified Immunity does not apply.

       IV.     The Estate’s claims are proper and must survive summary judgment.

       Laliah Swayzer was born alive and died in her mother’s arms without any assistance or

medical care. (D. 422, ¶74). This is the testimony of Swayzer and has not been refuted by anyone on

site because no one assisted Swayzer in giving birth or the hours she spent in labor. The Defendants

present expert opinions based on review of an autopsy report as scientific fact, despite the actual

unbiased medical examiner not being able to determine a cause of death or whether Laliah was born

alive. Id. at ¶97. The Defendants again make a frivolous argument asking the court to weigh the

credibility of their paid experts over the testimony of the only present witness. These reports are

merely theories without any degree of certainty and a jury must be allowed to cypher though the

Defendants’ expert opinions which are contradicted by the only witness’ testimony.

       The Defendants make the blatant and outright false statement that “Other than conceding

that she died of a bacterial infection (Pls.’ Resp. (Doc. No. 421) at 54), Plaintiffs have offered no

theory whatsoever as to the child’s medical condition.” (D. 489:23). First, this citation is wrong.

Assuming Defendants attempted to cite to page 46 of the Plaintiffs’ Response, the statement is still

demonstrably false. Plaintiffs never conceded that Laliah died of a bacterial infection. The autopsy




      Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                       8-      Page 8 of 11 Document 492
report suggests evidence that Laliah had a bacterial infection but there is no actual evidence to

suggest that this infection was a cause of her death.

        The Defendants procced to argue that Laliah’s death was inevitable while failing to recognize

the undisputed fact that when Swayzer entered the facility, her pregnancy was progressing as normal

with no sign of distress. See Dr. Vassallo Declaration (D. 433:1-2). All reasonable inferences point to

the fact that if Laliah had a bacterial infection, it was contracted after she entered the County

Defendants’ custody and while housed in filthy cell without any medical care. Swayzer testified that

Laliah was born alive, the County defendants ignored her cries for help and failed to provide any

medical care or assistance while birthing Laliah. Failing to provide medical care or supervision

during the birthing process exponentially increased the risk of danger to both Swayzer and Laliah.

This is a concept so simple any lay person would recognize the grave risk of giving birth unassisted

in a filthy cell by a mother suffering from bi-polar disorder and schizophrenia, as opposed to under

the watchful care of a trained physician, nurse, nursing assistant and/or nurse practioner.

        V.      Plaintiffs’ Monell Claims must proceed.

        The County Defendants simply changed Swayzer’s housing assignment without any

consideration of her medical condition. (D. 422, ¶35). The staff was not trained on medical issues

and did not consider those issues when determining where to house inmates. Id. at ¶99. This was

the result of their lack of training and a culture of indifference regarding the acute needs of late term

pregnant inmates in the County’s custody. The County claims they had no requisite notice of prior

instances where correctional officers made medical housing decision for inmates. (D. 489:26).

        The Plaintiffs have identified a previous instance where the County has failed to provide

medical care to a late-term pregnant inmate who gave birth in custody without assistance. See, Terry

v. County of Milwaukee, 357 F.Supp.3d 732 (E.D. Wisc. 2019). One of Terry’s Monell claims against

Milwaukee County regarding a shackling procedure was allowed to go to trial, but Monell claims




      Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                       9-      Page 9 of 11 Document 492
regarding Rebecca Terry giving birth at the jail without medical attention were dismissed on

summary judgment. The court’s reasoning for dismissing the Monell claims was that Rebecca Terry

did not point to another case where a policy lapse resulted in another’s constitutional rights being

violated. Id. at 753. The court determined that the outcome in Terry was not a result of an absence of

policy or protocol, and instead that the event was a random and undesired event. Id. at 754-755.

However, post-Terry we have a worse factual situation where it is clear the County’s de facto policy

regarding pregnant inmates is still in place. County Defendants have had notice of their de facto

polices and customs in failing to provide care for pregnant inmates and improper housing, and have

now allowed yet another inmate to give unassisted birth while in their custody.

        VI.        Claims of Diane Ruffin, Charlene Ruffin, and the Plaintiffs’ State Law claims
                   must proceed.

        The County argues Plaintiffs have not demonstrated a legal right to proceed on behalf of

Diane and Charlene Ruffin by stating that Swayzer does not have legal custody of Diane and

Charlene. (D. 489:30). The County fails to cite any case law in their reply brief as to why Swayzer’s

disputed custody has any bearing on these claims. The fact that the minor children were placed with

Charles Ruffin as opposed to Swayzer does not foreclosure Swayzer’s constitutionally protected

parental rights.

        The County Defendants argue that they are protected from Plaintiffs’ state negligence and

wrongful death claims under governmental immunity. Wis. Stat. § 893.80(4). The most generally

recognized exception to this rule is that officials are liable for damages stemming from the negligent

performance of a “purely ministerial duty.” Lister v. Board of Regents, 72 Wis. 2d 282, 300-01, 240

N.W.2d 610, 621-22 (1976). Reporting medical issues, relaying special medical orders, adhering to

special medical orders, and responding to cries for help are not discretionary actions. These duties

were “absolute, certain and imperative, involving merely the performance of a specific task when the

law imposes, prescribes and defines the time, mode and occasion for its performance with such



     Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                      10 -    Page 10 of 11 Document 492
certainty that nothing remains for judgment or discretion.” Lodl v. Progressive N. Ins. Co., 2002 WI 71,

¶ 25, 646 N.W.2d. Following medical housing orders did not require any judgment or discretion

from the County Defendants. Therefore, no immunity attaches.

                                          CONCLUSION

       For the reasons stated herein, the Plaintiffs respectfully request this Court deny the County

Defendants’ request for Summary Judgment.

       Dated at Wauwatosa, Wisconsin this 26th day of December 2019.

                                               Respectfully Submitted,

                                               Judge, Lang & Katers, LLC
                                               By: s/ David J. Lang
                                               David J. Lang (SBN: 1067557)
                                               JUDGE LANG & KATERS, LLC.
                                               8112 W. Bluemound Road, Ste. 101
                                               Wauwatosa, WI 53213
                                               P: (414) 777-0778
                                               F: (414) 777-0776
                                               dlang@jlk-law.com
                                               Attorneys for Plaintiffs




     Case 2:16-cv-01703-PP-WED Filed-12/26/19
                                      11 -    Page 11 of 11 Document 492
